DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 11/8/2022 is acknowledged.  The traversal is on the grounds that no serious search burden is present. This is not found persuasive because establishing a serious burden requires the Groups I-III to have different classification and/or different fields of search due to different class/subclasses and/or search strategies or search queries. In this case, Group I is classified in C23C14/35, Group II is classified in G06F9/00, and Group III is classified in H01J37/3476; thus Groups I-III have different classification and/or different classes/subclasses. In addition Group II is directed to a computer storage unit (e.g. thumb drive hard-drive, CD, etc.) whereas Groups I and III are to respective surface processing method and plasma deposition apparatus that each can be practiced by hand, thus Group II Is structurally distinct (and not parallel in scope) from Groups I and III, which requires different search strategies or search queries. Groups I and II are distinct since Group III requires a structural controller to be present in contrast to Group I, which requires different search strategies or search queries. Thus since Groups I-III have different classifications and different classes/subclasses and/or different search strategies or search queries, a serious search burden has been established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 (both dependent on claim 1) require “a substrate”, rendering each of claims 2 and 3 unclear as to whether “a substrate” is intended to refer back to “a substrate” in the preamble of claim 1, or to a distinct substrate.
Claim 4 (dependent on claim 1) requires “the in-situ DC voltage comprises measuring a DC voltage between the target and the substrate support (emphasis added), with claim 1 requiring “the in-situ DC voltage different from the DC target voltage” rendering the claim unclear as to how the in-situ DC voltage is different from DC voltage to the target yet DC voltage is then being measured from the same target.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 7,935,232) in view of Riker et al (US 10,312,065).
With respect to claims 1 and 5, Kuroiwa discloses a method for processing a substrate comprising applying a negative DC voltage to a target [15] within a process volume, and rotating a magnet [M] disposed above the target [15] at a default speed of 180 rpm to direct sputter material from the target [15] toward a substrate [19] on a substrate support [20] within the process volume (abstract; fig. 1; col. 6, lines 41-67; col. 7, lines 1-11; col. 8, lines 10-31) (NOTE: while col. 8, lines 11-25 states “number of rotations of the target 15 was kept constant at 180”, this is considered to have been intended as “rotations of the magnet” since col. 8, lines 32-40 states “controlling number of rotations of the permanent magnet unit M” as fig. 1 also shows in addition to col. 6, lines 64-67). Kuroiwa further discloses measuring power consumption (i.e. DC voltage) on the target [15] at a preset value throughout usage of the target [15], and maintaining rotation of the magnet [M] at the default speed of 180 rpm when the preset value is maintained or equal, and decreasing the default speed to 120 rpm or below when the power consumption (i.e. DC voltage) on the target [15] increases (col. 8, lines 10-31).
However Kuroiwa is limited in that while measuring other parameters of “the use of time of the usage of the target includes direct or indirect measurement of various numerical values which are somewhat proportional to the wear of the target” corresponding to decreasing the default speed of the magnet [M] in order to maintain uniformity of film thickness on the substrate (col. 8, lines 33-67), one of the parameters being an in-situ DC voltage different from the negative DC voltage to the target is not specifically suggested.
Riker teaches a method for controlling a rotation of a magnetron (i.e. rotatable magnet) based on substrate processing parameters (abstract; fig. 7; col. 1, lines 51-65; col. 4, lines 56-66; col. 11, lines 45-58), wherein the substrate processing parameters are a DC voltage to a target [114] from DC power supply [117] and an in-situ DC shield bias voltage to a collimator [118] from DC power supply [190] (fig. 1; col. 4, lines 42-55; col. 9, lines 8-17; col. 10, lines 48-62), in addition to controlling DC voltage on the target [114] based on controlling of the rotation of the magnetron (col. 17, lines 37-64). Riker cites the advantage of controlling the rotation of the magnetron [119] based on measuring the substrate parameters of the DC voltage on the target and the in-situ DC shield bias voltage on the collimator as controlling ion flux to provide a more uniform deposition on a substrate (col. 5, lines 25-48; col. 17, lines 49-64). 
It would have been obvious to one of ordinary skill to incorporate a collimator and measure both DC voltage to a target and in-situ DC shield bias voltage to the collimator to control rotation of the magnet taught by Riker instead of measuring only DC voltage to the target to control rotation of the magnet of Kuroiwa to gain the advantages of controlling ion flux to provide a more uniform deposition. In addition it would have been obvious to incorporate the collimator and measure both DC voltage to the target and in-situ DC shield bias voltage to the collimator to control rotation of the magnet taught by Riker instead of measuring only DC voltage to the target to control rotation of the magnet of Kuroiwa to yield the predictable result of maintaining uniform film thickness on the substrate.
With respect to claims 2 and 3, modified Kuroiwa further depicts in fig. 1 the substrate [19] having a radius, with the default speed of the magnet [M] based on deposition uniformity onto the substrate [19] (col. 8, lines 10-31), to which the deposition uniformity is based on the radius of the substrate [19], and the magnet [M] rotating at a slower speed than the default is then directly related to the radius of the substrate [1] in order for the deposition uniformity. The slower speed of the magnet [M] also relates to a longer time (i.e. dwell time) spent per inch of a pathway of the magnet [M] than a time (i.e. dwell time) spent at the default speed, to which the dwell time correlates to the radius of the substrate [19] (e.g. the larger the radius, the longer the dwell time), thus the slower speed of the magnet [M] is related to the dwell time.
With respect to claim 4, Riker further depicts in fig. 1 the in-situ DC voltage is applied to the collimator [118] that is between the target [114] and a pedestal (i.e. substrate support) [108] (col. 11, lines 56-66; col. 14, lines 32-46; col. 15, lines 1-15), and thus the in-situ DC voltage is measured at the collimator [118] between the target [114] and substrate support [108].
 With respect to claim 9, modified Kuroiwa further discloses the magnet [M] is rotated at a speed of 60 rpm (1 rps) (col. 8, lines 21-31).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 7,935,232) and Riker et al (US 10,312,065) as applied to claim 1 above, and further in view of Fu et al (US 6,306,265).
With respect to claim 6, the combination of references Kuroiwa and Riker is cited as discussed for claim 1. However the combination of references is limited in that while the magnet [M] of Kuroiwa has a magnet radius of rotation for each of sub-magnets [M1],[M2] as shown in fig. 1, a particular magnet radius is not suggested.
Fu teaches in figs. 18-19 a method of rotating a magnet [210] having sub-magnets [212],[214] relative to a target [14] (col. 13, lines 39-54), similar to the rotating of the magnet [M] of Kuroiwa. Fu further teaches that the target [14] has a diameter of 300-330 mm (i.e. radius of 150-165 mm or ~5.9-6.5 in) (col. 13, lines 4-10; col. 16, lines 37-42), with fig. 18 depicting that the magnet [210] has a magnet radius of rotation that matches the radius of the target [14], and thus the magnet radius is 5.9-6.5 in. Fu cites the advantage of the magnet radius of rotation as increasing plasma density (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the magnet radius of rotation of ~5.9-6.5 inches as taught by Fu for the magnet radius of rotation for the magnet of the combination of references to gain the advantage of increasing plasma density.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa (US 7,935,232) and Riker et al (US 10,312,065) as applied to claim 1 above, and further in view of Zhang et al (US 10,157,733).
With respect to claims 7 and 8, the combination of references Kuroiwa and Riker is cited as discussed for claim 1. However the combination of references is limited in that particular DC voltages for both the preset value to the target and in-situ DC shield bias voltage to the collimator are not specified.
Zhang teaches in fig. 1 a method of rotating a magnet [119] and applying both DC voltage (i.e. preset value) to a target [114] via DC power source [117] and a DC bias (i.e. in-situ DC shield bias voltage) to a collimator [118] via DC power [190] (abstract; col. 4, lines 27-49; col. 5, lines 12-20), similar to the method of rotating a magnet and applying DC voltage and DC shield bias voltage of Riker. Zhang further teaches that the DC voltage applied to the target [114] is in a range of about 300-2000 V and the in-situ DC shield bias voltage is in a range of about 15-150 V (col. 2, lines 29-42). Although Zhang does not specifically teach the in-situ DC shield bias voltage to be between about 870-1000, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I).
It would have been obvious to one of ordinary skill in the art to use the ranges of the DC voltage and in-situ DC shield bias voltage taught by Zhang as the particular DC voltages for the combination of references since the combination of references fails to specify particular DC voltages, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Zhang has shown these ranges to be viable to apply to a target and collimator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794